Citation Nr: 1511249	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an additional service-connected burial payment.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1971.  The Veteran died in June 2011.  The appellant was the Veteran's fiancé and is the executor of his estate. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In her January 2013 substantive appeal, the appellant did not indicate whether or not she wanted a hearing.  In a February 2013 contact with VA, the appellant clarified that she did not want a hearing before the Board.


FINDINGS OF FACT

1.  The appellant was awarded $2,000 in service-connected burial benefits.

2.  All possible burial benefits have been paid.


CONCLUSION OF LAW

Burial benefits were granted and paid in August 2012, and there is no other possible legal theory of entitlement to any further burial benefits; the claim is without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2014); 38 C.F.R. § 3.1600 (2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, given that the law, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, the Board finds any further discussion of the VCAA at this time to be moot.

The appellant essentially argues that she is entitled to burial benefits in excess of $2,000 for services related to the Veteran's death because she spent more than that amount on his services.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2014).  In relevant part, 38 U.S.C.A. § 2307 states that in the case of a veteran who dies as a result of   a service-connected disability, his/her survivor will be paid the burial and funeral expense incurred in connection with the death of the veteran in an amount not exceeding $2,000. 

In this case, the facts are not in dispute.  The Veteran's cause of death was service connected by a February 2010 rating decision.  In August 2012, the RO granted burial benefits in the amount of $2,000, the maximum allowable for service-connected death.  That payment was made sometime in August or September 2012, and the appellant has acknowledged receipt of the $2,000 check in a September 2012 statement.  Thus, maximum burial benefits have already been awarded and distributed, and there is simply no other legal entitlement or authorization for any further burial benefits.

The Board recognizes the appellant's statements in September 2012 and January 2013, in which she indicates that she paid in excess of $2,000 for the Veteran's funeral expenses.  The Board does not dispute her contention, nor is the Board unsympathetic to the appellant's situation.  However, burial benefits have already been paid to the maximum amount allowable by law, and there is simply no other legal theory of entitlement under which the appellant could be given additional burial benefits.  With the appellant having been granted all possible burial benefits under the law, the appellant's claim must be denied as a matter of law since it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim of entitlement to additional burial benefits is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


